STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 15, 2015
               Plaintiff-Appellee,

v                                                                    No. 321591
                                                                     Genesee Circuit Court
ANTONIO DEMOND WATKINS,                                              LC No. 13-033246-FC

               Defendant-Appellant.


Before: GADOLA, P.J., and JANSEN and BECKERING, JJ.

PER CURIAM.

       A jury convicted defendant of second-degree murder, MCL 750.317, carrying a
concealed weapon (CCW), MCL 750.227(2), felon in possession of a firearm, MCL 750.224f,
and possession of a firearm during the commission of a felony, MCL 750.227b. The trial court
sentenced defendant as a second habitual offender, MCL 769.10, to concurrent prison terms of
50 to 75 years for the murder conviction, and 4 to 7-1/2 years each for the CCW and felon-in-
possession convictions, to be served consecutive to a two-year term of imprisonment for the
felony-firearm conviction. Defendant appeals as of right, and we affirm.

                        I. INEFFECTIVE ASSISTANCE OF COUNSEL

         Defendant first argues that he is entitled to a new trial because defense counsel was
ineffective for failing to make appropriate objections at trial. Because defendant failed to raise
this issue in an appropriate motion in the trial court, and this Court denied defendant’s motion to
remand for an evidentiary hearing on the issue of ineffective assistance of counsel,1 our review
of this issue is limited to errors apparent from the record. People v Rodriguez, 251 Mich. App. 10,
38; 650 NW2d 96 (2002); People v Snider, 239 Mich. App. 393, 423; 608 NW2d 502 (2000).
Effective assistance of counsel is presumed and defendant bears a heavy burden of proving
otherwise. People v Eloby (After Remand), 215 Mich. App. 472, 476; 547 NW2d 48 (1996). To


1
  The motion was not supported with an affidavit or other offer of proof. This Court denied the
motion “for the failure to demonstrate by affidavit or offer of proof the facts to be established at
a hearing on remand.” People v Watkins, unpublished order of the Court of Appeals, entered
December 19, 2014 (Docket No. 321591).


                                                -1-
establish a claim of ineffective assistance of counsel, defendant must “show both that counsel’s
performance fell below objective standards of reasonableness, and that it is reasonably probable
that the results of the proceeding would have been different had it not been for counsel’s error.”
People v Frazier, 478 Mich. 231, 243; 733 NW2d 713 (2007). Defendant must also show that
“the result that did occur was fundamentally unfair or unreliable.” People v Odom, 276 Mich
App 407, 415; 740 NW2d 557 (2007).

        All of defendant’s claims of ineffective assistance of counsel are predicated on the
contention that counsel failed to object to certain evidence. However, defendant fails to offer
any explanation for his contention that the challenged testimony was inadmissible, or cite any
authority in support of his arguments. “An appellant’s failure to properly address the merits of
his assertion of error constitutes abandonment of the issue.” People v Harris, 261 Mich. App. 44,
50; 680 NW2d 17 (2004). In addition, an argument on appeal “must be supported by citation to
an appropriate authority or policy,” Woods v SLB Prop Mgt, LLC, 277 Mich. App. 622, 626; 750
NW2d 228 (2008), and an issue may be deemed abandoned when a party fails to support his
argument by citation to relevant authority. People v Watson, 245 Mich. App. 572, 587; 629
NW2d 411 (2001).

        Furthermore, our review of the challenged testimony fails to disclose any apparent basis
for an objection. Tracey P. Newman’s testimony about defendant’s statement to her regarding
the nature of his argument with the victim, Sunta Newman, was not inadmissible hearsay. The
testimony was admissible under MRE 801(d)(2)(A), because it involved defendant’s own
statement offered against him. Defendant has not established any other basis for concluding that
the testimony was inadmissible.

       Next, when Tracey attempted to testify that a police officer had disclosed information
about the victim’s death, the prosecutor immediately reminded her not to mention what other
people said to her. Defense counsel reasonably could have concluded that an objection was not
necessary in light of the prosecutor’s immediate corrective action.

        Defendant also complains that Tracey improperly “gave her opinion of the verdict.” Our
review of the challenged testimony fails to disclose any apparent basis for an objection, or any
basis for concluding that defendant was prejudiced by the testimony. Although Tracey stated
that she knew what had happened and therefore did not want to hear what witness Carl Six had to
say, she did not say what she thought had happened, or express any opinion regarding
defendant’s guilt or innocence.

       Defendant also complains about Tracey’s testimony regarding threats from defendant.
However, once Tracey disclosed that she learned about the threats from her daughter, defense
counsel immediately objected and the testimony was stricken as inadmissible hearsay. Thus,
counsel acted appropriately to foreclose consideration of the testimony.

       Defendant also asserts that defense counsel should have objected to Tracey’s testimony
on the ground that, even if otherwise admissible, it should be excluded under MRE 403, which
permits the exclusion of relevant evidence “if its probative value is substantially outweighed by
the danger of unfair prejudice[.]” However, the mere fact that evidence is damaging does not
mean that it constitutes “unfair prejudice” because “[a]ny relevant testimony will be damaging to

                                               -2-
some extent.” Sclafani v Peter S Cusimano, Inc, 130 Mich. App. 728, 735-736; 344 NW2d 347
(1983). “[U]nfair prejudice refers to the tendency of the proposed evidence to adversely affect
the objecting party’s position by injecting considerations extraneous to the merits of the lawsuit,
e.g., the jury’s bias, sympathy, anger, or shock.” People v Goree, 132 Mich. App. 693, 702-703;
349 NW2d 220 (1984). Defendant offers no basis for concluding that Tracey’s testimony was
unfairly prejudicial. Thus, he has not established that counsel was ineffective for failing to
object on that basis.

        Defendant also argues that defense counsel was ineffective for failing to object to Deputy
Roe’s testimony regarding the police efforts to locate defendant and his eventual capture on
Lady’s Island in South Carolina. However, that testimony was relevant to the issue of flight,
which was probative of defendant’s consciousness of guilt. People v Coleman, 210 Mich. App. 1,
4; 532 NW2d 885 (1995). The prosecutor was not required to prove that defendant left the
jurisdiction because he knew he was wanted and was motivated by fear of apprehension. People
v Smelley, 485 Mich. 1023, 1023; 776 NW2d 310 (2010). While much of Roe’s testimony
describing the history of Lady’s Island and the local citizenry was not particularly relevant to the
primary issue of defendant’s identity as the offender, it also was not particularly prejudicial to
this case because it had nothing to do with defendant personally. For these reasons, defendant
has not established that defense counsel was ineffective for failing to object to the testimony.

        The record also fails to disclose any basis for concluding that defense counsel was
ineffective for failing to object to testimony describing defendant’s conduct during the corporeal
lineups. First, defense counsel did object to Six’s testimony. Although counsel did not object to
Sergeant Herfert’s testimony that defendant “was trying to change the appearance of his face by
dropping his chin and bringing it inward towards his body,” that testimony qualified for
admission under MRE 701 as an opinion or inference rationally based on the witness’s
perceptions and helpful to a determination of a fact in issue. Further, testimony regarding a
defendant’s conduct that indicates a consciousness of guilt or is inconsistent with innocence is
admissible. People v Falkner, 36 Mich. App. 101, 108; 193 NW2d 178 (1971), rev’d on other
grounds 389 Mich. 682 (1973). Accordingly, counsel was not ineffective for failing to object to
the testimony.

                            II. SUFFICIENCY OF THE EVIDENCE

        Defendant next challenges the sufficiency of the evidence offered in support of his
murder conviction. A challenge to the sufficiency of the evidence is reviewed de novo on
appeal. People v Cline, 276 Mich. App. 634, 642; 741 NW2d 563 (2007). In reviewing the
sufficiency of the evidence in a criminal case, this Court must review the record de novo and,
viewing both direct and circumstantial evidence in a light most favorable to the prosecution,
determine whether a rational trier of fact could find that the essential elements of the crime were
proved beyond a reasonable doubt. People v Hoffman, 225 Mich. App. 103, 111; 570 NW2d 146
(1997); People v Hammons, 210 Mich. App. 554, 556; 534 NW2d 183 (1995).

       To establish second-degree murder, the prosecutor must prove “(1) a death, (2) the death
was caused by an act of the defendant, (3) the defendant acted with malice, and (4) the defendant
did not have a lawful justification or excuse.” People v Randy Smith, 478 Mich. 64, 70; 731
NW2d 411 (2007). Defendant challenges the evidence only as it relates to the second element—

                                                -3-
that it was his act that caused the victim’s death. “[I]t is well settled that identity is an element of
every offense.” People v Yost, 278 Mich. App. 341, 356; 749 NW2d 753 (2008). The positive
identification of defendant by witnesses may be sufficient to support a conviction. People v
Davis, 241 Mich. App. 697, 700, 705-706; 617 NW2d 381 (2000). “A complainant’s eyewitness
testimony, if believed by the trier of fact, is sufficient evidence to convict;” corroborating
physical evidence is not required. People v Newby, 66 Mich. App. 400, 405; 239 NW2d 387
(1976).

        Carl Six was good friends with Sunta Newman. Six had met defendant, whom he knew
as “Hammer,” through Newman, because defendant was in a relationship with one of Newman’s
sisters. Six was with Newman at a gas station when Newman argued with and was fatally shot
by another man. Six testified that he recognized the man as someone he had met through
Newman, but could not recall his name. After talking to Newman’s family, who believed
Hammer was the gunman, Six recalled that the man’s name was Hammer. There was also
evidence that defendant was upset with Newman, who had not paid defendant the money he
believed he was owed. This argument began several days before the shooting. Six recalled that
the man at the gas station asked Newman for his money and that Newman brushed it off as
something “old.” This evidence was sufficient to enable the jury to find beyond a reasonable
doubt that defendant was the shooter, and shot Newman because of a dispute over money. While
defendant elicited evidence to show that Six never mentioned to two of the officers who
questioned him that he recognized the gunman, and thus must have named defendant solely on
information obtained from the Newman family, a third officer testified that Six did say that he
recognized the gunman, but did not recall his name. In any event, “[w]itness credibility and the
weight accorded to evidence is a question for the jury, and any conflict in the evidence must be
resolved in the prosecution’s favor.” People v McGhee, 268 Mich. App. 600, 624; 709 NW2d 595
(2005). The issue of witness credibility will not be resolved anew on appeal. People v Milstead,
250 Mich. App. 391, 404; 648 NW2d 648 (2002).

         To the extent that defendant challenges the admission of Six’s identification testimony,
the issue has not been preserved for appeal because defendant did not object to the testimony at
trial or move to suppress it. People v Daniels, 163 Mich. App. 703, 710; 415 NW2d 282 (1987).
Thus, review is limited to plain error affecting defendant’s substantial rights. People v McCray,
245 Mich. App. 631, 638; 630 NW2d 633 (2001).

         Defendant asserts that Six’s identification of him at the police lineup was improper,
because Six previously received information from the victim’s family, which defendant
maintains influenced his identification of defendant at the lineup. However, defendant does not
claim that there was anything improper or unduly suggestive regarding the lineups themselves,
i.e., that he was singled out in some way from the other subjects so as to create “a substantial
likelihood of misidentification.” People v Kurylczyk, 443 Mich. 289, 306; 505 NW2d 528
(1993). Furthermore, even if information from the victim’s family contributed to Six’s
identification of defendant as the gunman, that would not render the identification testimony
inadmissible. “[T]he Due Process Clause does not require a preliminary judicial inquiry into the
reliability of an eyewitness identification when the identification was not procured under
unnecessarily suggestive circumstances arranged by law enforcement.” Perry v New Hampshire,
__ US __; 132 S. Ct. 716, 730; 181 L. Ed. 2d 694 (2012). Absent “the taint of improper state
conduct,” the reliability of identification testimony is an issue of fact for the jury to determine.

                                                  -4-
Id. at 728. Accordingly, defendant has not shown plain error in the admission of Six’s
identification testimony.

                            III. PROSECUTORIAL MISCONDUCT

        Defendant next argues that the prosecutor’s conduct denied him a fair trial. This issue
has not been preserved because defendant did not object to the prosecutor’s conduct at trial.
People v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010). Unpreserved issues of
prosecutorial misconduct are reviewed for plain error affecting substantial rights. People v
Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999); People v Goodin, 257 Mich. App. 425,
431; 668 NW2d 392 (2003). This Court reviews claims of prosecutorial misconduct case by
case, examining the remarks in context, to determine whether the defendant received a fair and
impartial trial. Id. at 432.

         Defendant’s claims relate to the prosecutor’s efforts to admit the evidence discussed in
section I of this opinion. A claim of “prosecutorial misconduct cannot be predicated on good-
faith efforts to admit evidence. The prosecutor is entitled to attempt to introduce evidence that
he legitimately believes will be accepted by the court, as long as that attempt does not prejudice
the defendant.” People v Noble, 238 Mich. App. 647, 660-661; 608 NW2d 123 (1999) (citations
omitted). As discussed in section I, most of defendant’s evidentiary complaints are without
merit. To the extent that some witnesses offered improper testimony, the record discloses that
the testimony was either unresponsive to the prosecutor’s objections or appropriately stricken
after its inadmissibility became apparent. There is no indication that the prosecutor deliberately
sought to solicit or encourage any inadmissible testimony. Thus, defendant has failed to show a
plain error affecting his substantial rights.

                        IV. FAILURE TO INVESTIGATE EVIDENCE

        Defendant next argues that the prosecutor violated his due process rights and denied him
a fair trial by failing “to investigate and analyze evidence” recovered from the crime scene.2
This issue is not preserved because it was not raised in the trial court. People v Hanks, 276 Mich
App 91, 95; 740 NW2d 530 (2007); People v Hogan, 225 Mich. App. 431, 438; 571 NW2d 737
(1997). An unpreserved constitutional issue is reviewed for plain error affecting defendant’s
substantial rights. Carines, 460 Mich. at 763-764; Hanks, 276 Mich. App. at 95.

       A defendant’s due process right to evidence has been recognized in cases such as Brady v
Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963), and Arizona v Youngblood, 488 U.S.
51; 109 S. Ct. 333; 102 L. Ed. 2d 281 (1988). In Brady, 373 U.S. at 87, the Court held that “the
suppression by the prosecution of evidence favorable to an accused upon request violates due
process where the evidence is material either to guilt or to punishment, irrespective of the good


2
  To the extent defendant claims error due to the prosecutor’s failure to produce two endorsed
witnesses, the record discloses that defense counsel expressly agreed to waive the witnesses’
production at trial. “A party cannot stipulate a matter and then argue on appeal that the resultant
action was error.” Chapdelaine v Sochocki, 247 Mich. App. 167, 177; 635 NW2d 339 (2001).


                                                -5-
faith or bad faith of the prosecution.” In order to establish a Brady violation, a defendant must
prove that (1) the state possessed evidence of exculpatory or impeachment value to the
defendant; (2) the prosecution suppressed the evidence; and (3) the evidence, viewed in its
totality, was material, meaning that had the evidence been disclosed to the defense, a reasonable
probability exists that the result of the proceedings would have been different. People v
Chenault, 495 Mich. 142, 150-151, 155; 845 NW2d 731 (2014).

        The evidence showed that various items were found on the premises of the gas station,
some of which were collected. The collected items included a jacket, a T-shirt, a cell phone, a
water bottle, and a Faygo pop bottle. The bottles were tested for fingerprints, but nothing was
done with the coat, the shirt, or the cell phone. There is nothing in the record to suggest that any
of these items had exculpatory or impeachment value, or that they were withheld from the
defense, and defendant does not contend otherwise. Instead, he contends that the clothing items
should have been tested to see if they could be connected to him and the call records of the cell
phone (assuming it was Newman’s phone) should have been obtained to see if there were any
calls between Newman and defendant on the date of the offense. There is a distinction between
the failure to develop evidence and the failure to disclose evidence. People v Vaughn, 200 Mich
App 611, 619; 505 NW2d 41 (1993), rev’d on other grounds 447 Mich. 217 (1994). The police
and prosecutor are not required to seek and find exculpatory evidence or to test evidence for the
defendant’s benefit. People v Coy, 258 Mich. App. 1, 21; 669 NW2d 831 (2003); People v Miller
(After Remand), 211 Mich. App. 30, 43; 535 NW2d 518 (1995). Defendant has therefore failed to
show a plain error.

                      V. DEFENDANT’S PRO SE STANDARD 4 BRIEF

        Defendant raises two additional claims in a pro se supplemental brief filed pursuant to
Supreme Court Administrative Order No. 2004-6, Standard 4. He first contends that the trial
court erred in denying his speedy trial motion. Defendant filed a motion “regarding speedy
trial,” which was in actuality a motion for a personal recognizance (PR) bond under MCR
6.004(C).3 A criminal defendant has a right to a speedy trial. People v Mackle, 241 Mich. App.
583, 602; 617 NW2d 339 (2000). The right to a speedy trial requires that the trial commence
within a reasonable time under the circumstances. People v Spalding, 17 Mich. App. 73, 75; 169
NW2d 163 (1969). Whether a defendant has been denied his right to a speedy trial involves
consideration of four factors: (1) the length of the delay, (2) the reasons for the delay, (3)
defendant’s assertion of the right, and (4) prejudice to the defendant. People v Cain, 238 Mich
App 95, 112; 605 NW2d 28 (1999).

       The delay period commences at the arrest of the defendant. People v Williams, 475 Mich.
245, 261; 716 NW2d 208 (2006). Defendant was arrested on February 4, 2013. The trial began


3
  To the extent defendant argues that the trial court erred in denying his motion for a PR bond,
the issue is moot because it is impossible to afford defendant any relief. B P 7 v Bureau of State
Lottery, 231 Mich. App. 356, 359; 586 NW2d 117 (1998). The remedy for a violation of MCR
6.004(C) is release from jail, on personal recognizance, while awaiting trial. This case has
already proceeded to trial and defendant is serving a sentence for his convictions.


                                                -6-
11 months later on January 23, 2014. A delay of six months is necessary to trigger an
investigation into a claim that a defendant has been denied a speedy trial. People v Daniel, 207
Mich. App. 47, 51; 523 NW2d 830 (1994). In assessing the reasons for the delay, each period of
delay is examined and attributed to the prosecutor or the defendant. People v Ross, 145 Mich
App 483, 491; 378 NW2d 517 (1985). Defendant notes that some of the delay was attributable
to the prosecutor and some to him, but he has not broken down each period of delay and
indicated to whom that particular period should be attributed.

        To the extent defendant could be said to have asserted his right to a speedy trial, he did so
in a motion filed on December 11, 2013, just six weeks before the trial began. Where a
defendant asserts his right to a speedy trial near in time to the actual commencement of the trial,
this factor “weighs only the slightest in defendant’s favor.” People v Waclawski, 286 Mich. App.
634, 667-668; 780 NW2d 321 (2009).

        The right to a speedy trial protects “three interests of the defendant: (1) prevention of
oppressive pretrial incarceration; (2) minimization of anxiety and concern of the accused; (3)
limitation of the possibility that the defense will be impaired.” People v White, 54 Mich. App.
342, 351; 220 NW2d 789 (1974). “In considering the prejudice to the defendant, the most
serious inquiry is whether the delay has impaired the defendant’s defense.” People v Simpson,
207 Mich. App. 560, 564; 526 NW2d 33 (1994). Because the actual delay was less than 18
months, the burden is on the defendant to prove that he was prejudiced by the delay. Cain, 238
Mich. App. at 112. “[A]nxiety, alone, is insufficient to establish a violation of defendant’s right to
a speedy trial.” People v Gilmore, 222 Mich. App. 442, 462; 564 NW2d 158 (1997). Although
defendant was incarcerated pending trial, the prejudice element may properly weigh against an
incarcerated defendant as long as his defense is not prejudiced by the delay. Williams, 475 Mich.
at 264. Prejudice to the defense is that which meaningfully impairs a defendant’s ability to
defend against the charges against him to the extent that the outcome of the proceeding will
likely be affected. People v Adams, 232 Mich. App. 128, 134-135; 591 NW2d 44 (1998).
Defendant contends that the delay caused inconsistencies to develop, but he does not explain
what these inconsistencies were or how they affected his ability to defend against the charges.
Defendant also contends that the delay gave prosecution witnesses time to collaborate on their
testimony, but he has not shown that any witnesses did collaborate on their testimony. Further,
to the extent any such collaboration was possible, defendant has not explained why it was
attributable to the period of delay following his arrest as opposed to the period of delay
preceding his arrest.

       Because the delay was slightly less than one year, defendant has not shown who was
responsible for the majority of the delay, defendant waited until the eve of trial to assert his right,
and defendant has not shown how the delay prejudiced his ability to defend against the charges,
we conclude that defendant has not shown a violation of his right to a speedy trial.

        Defendant also contends that the trial court lacked subject-matter jurisdiction due to
defects in the original complaint and warrant. Whether a court has subject-matter jurisdiction is
a question of law that is reviewed de novo on appeal. People v Laws, 218 Mich. App. 447, 451;
554 NW2d 586 (1996). It is unnecessary to determine whether the complaint and warrant were
defective. “[I]n a criminal case, an illegal arrest or arrest warrant issued on defective procedure
will not divest a court of jurisdiction when the court has jurisdiction over the charged offense and

                                                 -7-
the defendant appears before the court. The sole effect of an illegal arrest is the possible
suppression of evidence recovered as a result of the arrest.” Porter v Porter, 285 Mich. App. 450,
462; 776 NW2d 377 (2009) (citations omitted). The trial court had subject-matter jurisdiction
over the charges, all of which were felonies, People v Lown, 488 Mich. 242, 268; 794 NW2d 9
(2011), and had jurisdiction over defendant’s person, given the filing of a return binding him
over to the circuit court following the preliminary examination, People v Goecke, 457 Mich. 442,
458-459; 579 NW2d 868 (1998), and defendant does not claim that any evidence was recovered
as a result of his arrest. Therefore, we reject this claim of error.

       Affirmed.



                                                           /s/ Michael F. Gadola
                                                           /s/ Kathleen Jansen
                                                           /s/ Jane M. Beckering




                                              -8-